Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 001Page 1 of 27
                                                                     3LN: 2/27/2020 08:45.94539.60201.0602272020005793.001.




                DOCKET NO. #FA 08 4018126 S                                               SUPERIOR COURT
                STEPHEN CONLON, of                                                        J.D. OF NEW BRITAIN
                Bristol, Connecticut
                VS.                                                                       AT NEW BRITAIN
                LAURA MIELE-CONLON, of                                                    OCTOBER 30, 2008
                Bristol, Connecticut

                                                                   STIPULATION

                        This action, by Complaint of Plaintiff (hereinafter Husband) claiming a dissolution of

             marriage, came to the court on July 22, 2008.

                        The parties hereby stipulate to the following:

                        1.         Husband (plaintiff) and Wife (defendant), whose maiden name was Laura

                                  Miele, married on April 25, 2006 in Key West, Florida.

                        2.        One of the parties has resided continuously in this state for the 12 months

                                  preceding the date of the Complaint.

                       3.         One child has been born to Wife since the date of the marriage: M

                                  C         , born                 , 2007. No other children have been bonito Wife since

                                  the date of the marriage.

                       4.         Neither the State of Connecticut nor any town in Connecticut is contributing to

                                  the support or maintenance of either party.




                                                                                                            FILE IN COURTON


                                                                                                          MARY GOSTKOWSIO
                                       LEVY & DRONEY, P.C. • LAWYERS AND COUNSELORS AT LAW
                                                                                                                                              -maga
 onlonuirw rnopniaArrP roo.n-co .T4 ota -rcocnio 06 our °nen . pll onv sun . caofinkirernki 4-4- MUVIA-/10117 . foam 07g_illAtt • n tom tan
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD     Docket 02/11/2021 Page 2 of 27
                                              08:45.94539.60201.0602272020005793.001.001
                                                                          3LN: 2/27/2020




                         WHEREAS, in consequences olvarious unfortunate disputes and differences the

             parties are about to engage in litigation concerning the dissolution of their marriage and that

             the parties are now and have been for some time living separate and apart and intend to

             continue to live separate and apart; and

                         WHEREAS, each party agrees that the financial condition of the other has been fully

             disclosed to the other to the satisfaction of each; and

                         WHEREAS, the parties desire to confirm the terms and conditions of their separation

             and make arrangements in connection with all property rights and obligations resulting from

             the marriage relationship, including without limitation, questions of alimony, division of real

            and personal property, and such other rights and obligations as may arise from the marital

            relationship. In determining the rights and duties of the parties reference has and is made to

            the criteria enunciated in the respective statutes serving as a guide for such, being without •

            limitation Sections 46(b)-81 and 46(b)-82 of the Connecticut General Statutes, as amended.




                                                                                 —2—




                                           LEVY St-MONEY P.C. • LAWYERS AND COUNSELORS AT LAW
                                                                              cony Or?. cnottaiikortremo nT AAA"   noow   foam c.e noon _ 11.13.0 *in   annno
 Pnkffmann. rnonniaatc    `C.C7CIP . 7A twri- i-cocrtm oncisr ;anal,.   or.
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 3 of 27
                                                                                           )18: 2/27/2020 08:45.94539.60201.0602272020005793.001.001




                                    NOW, THEREFORE, the parties agree and stipulate, subject to the Courts approval,

                  as follows:

                                1.             IRRETRIEVABLE BREAKDOWN: The marriage of the parties has

                  broken down irretrievably, and there is no prospect for reconciliation. The parties further

                  agree that they consider it counterproductive and/or inappropriate to articulate blame or fault in

                 this Agreement and mutually request that the Court consider their respective wishes during any

                 hearing regarding the dissolution of their marriage.

                               2.              CONSIDERATION AND PURPOSE OF AGREEMENT: The

                 consideration for this Agreement is the mutual promises and agreements herein contained.

                 This Agreement has been entered into between the parties for the purposes of defining their

                 respective rights and obligations and they each further agree that if and in the event that a final

                 decree of dissolution of their marriage shall be entered in any action between them, this

                Agreement shall be submitted to the court having jurisdiction for approval thereof, and that

                neither party hereto will in any such action for dissolution request of the court any provision

                for herself or for himself contrary to the provisions of this Agreement.

                              3.               SEPARATION: It shall be lawful for the Wife and the Husband at all

                times hereafter to live separate and apart from each other and each shall hereafter be entirely




                                                         LEVY & DRONEY, P.C.. LAWYERS AND COUNSELORS AT LAW
 nenan,   na.A. ' , non/NoA   -re   rc.n-cct   . rA on   - rcoonki   on et!   prukrt   .171"   env   gat.   FACMAIRIMTIM   rr   nanq.cruur8. MAIM A70.gnrin:. II Wag Mn A9011R
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 4 of 27
                                                              2LN: 2/27/2020 08:45.94539.60201.0602272020005793.001.001



                                                                                                 (CI




         free from any marital control of the other party; as if they were unmarried. Neither party shall

         molest the other nor interfere with the peace and comfort of the other nor compel nor seek to

        compel the other to associate, cohabit or deal with her or with him. Each party hereto may

        reside at such place as she or he may deem fit and may engage under her or his name or

        otherwise in any business or profession and affiliate and assist in any movement, commercial,

        political, literary, or otherwise, without interference directly or indirectly by the other party.

                4.      MUTUAL.RELEASE: Subject to the provisions of this Agreement,

        each party has released and discharged and by this Agreement does for herself and for himself,

        and her or his heirs, legal representatives, executors, administrators and assigns, release and

        forever discharge the other of and from all causes of action, claims, rights or demands

        whatsoever, in law or equity, which either of the parties ever had or now has against the other,

        except any and all cause or causes of action for divorce or dissolution.

               5.      WAIVER OF CLAIMS AGAINST ESTATE: Except as may be herein

       otherwise provided, each party hereto may dispose of her or his property in any way, and each

       party hereby waives and relinquishes any and all rights she or he may now have or hereafter

       acquire, under the present or future laws of any jurisdiction, to share in the property of the

       estate of the other as a result of the marital relationship, including without limitation, dower,




                                LEVY & DRONE'''. P.C. • LAWYERS AND COUNSELORS AT LAW
                          • n           "Mt/   INS% •   •-•    non,. n....   nu &Skirt".   "T   aLTIN,A notrl   . loom   rile   .   11.1010 fae. 0,11,0
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 5 of 27
                                                                     1IN: 2/27/2020 08:45.94539.60201.0602272020005793.001.001




              courtesy, statutory allowance, homestead rights, right to take in intestacy, right to take against

              the will of the other, and right to act as administrator or executor of the other, and each party

             shall execute, acknowledge and deliver any and all instruments which may be necessary or

             advisable to carry into effect this mutual waiver and relinquishment of all such interest, rights

             and claims. Either party reserves the right to make a voluntary testamentary disposition of a

             portion or all of her or his estate to the other by instrument executed after this date.

                        6.       ACCEPTANCE BY PARTIES: The parties acknowledge that the

             provisions of this Agreement for support and maintenance are fair, reasonable, adequate and

             satisfactory, and each party discharges the other froth any claims and demands except as

             provided in this Agreement.

                        7.       VOLUNTARY EXECUTION: The provisions of this Agreement and

            their legal effect have been ready in full by the Wife and the Husband, and each party

            acknowledges that the Agreement is fair and equitable, that it is being entered into voluntarily,

            and that it is not the result of any duress or undue influence. Each party acknowledges that she

            or he has been fully furnished with sufficient information relating to the financial affairs of the

            other, which has been requested either by her or him or by her or his respective counsel and

            further acknowledges that she or he has made a complete disclosure of her or his relevant




                                          LEVY 8 DRONEY,P.C.• LAWYERS AND COUNSELORS AT LAW
 ontanwimns onoononrc    rCMTCD . is   on -rmocnnt   onow onAn   .   nnv   PP? . caomiwintnnt   ri   SIGMA111017 . /PAM   7n_giwin • it Imo Mn   a,oart
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 6 of 27
                                                                      >LN: 2/27/2020 08:45.94539.60201.0602272020005793.001.001
                                                                                                      •- ,




              financial affairs.

                         8.          JOINT CUSTODY:

                                     The Husband and Wife shall have joint legal custody of the minor

             child, M                n, whose primary residence shall be with the Wife.

                                 (a)            Definition of Joint Custody.

                                                It is the intention of the parents, in agreeing to joint custody, that each of

             them shall continue having a role in providing a sound moral, social, economic and

             educational environment for M                            and continue that parental support which they have

            received to date. In accepting this joint legal custodial arrangements, the parties shall exert

            their best efforts to work cooperatively in developing future plans consistent with the best

            interests of M                    and in,amicably resolving such disputes as may arise. Each party wishes

            to express their intention to use their best efforts to foster and continue M

            relationships with both parents and with their extended families.

                                 b)            Decision Making.                     •

                                               The Husband and Wife agree that they will discuss and confer

            with reference to matters of policy involving M                             , as to such topics as health and medical

           care, religion, education, camps, private schools and colleges, and the parties agree that they




                                             LEVY & °RONEY, P.C. • LAWYERS AND COUNSELORS AT LAW
ontarn/ICIA/ rnoono   Arc r=m-mo .   VA   n Anco ar. ones/ on* n . on onv ow, - cAmanaornta rT nen,A non" . ICIPM CT& "AN,    10IC tan c,fria
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 7 of 27
                                                                     AN: 2/27/2020 08:45,94539.60201:0602272020005793.001.001




             will attempt to adopt a harmonious policy best suited to the interests of M                                              . Routine

             day to day decisions shall be made by each parent during the times when M                                               is with him

             or her.

                                            All major decisions affecting M                          n shall be made by the parties

            jointly, with each parent to have an equal voice in such decisions. In addition, the parties shall

            confer jointly from time to time whenever differences arise or decisions are to be made or

            changes brought about affecting M                           's life with respect to such non-routine matters as

            her education, financial matters, religious training, illness and operations, and other matters of

            similar importance. In accepting the broad grant of privileges conferred by this joint custodial

            arrangement, the parties specifically recognize that these powers shall not be exercised for the

           purpose of frustrating, denying or controlling in any manner the lifestyle of the other parent.

           The parties shall exert their best efforts to work cooperatively in developing future plans

           consistent with the best interest of M                          and in amicably resolving such disputes as may

           arise.

                                (c)        Emergency Decisions.

                                           It is understood that some decisions must be made on an emergency or

           urgent basis and in such an event, each of the parties acknowledges full confidence in the


                                                                         —7—




                                        LEVY & DRONEY, P.C. • LAWYERS AND COUNSELORS AT LAW
onntrvairim rrIOOMMITC   CCI.17F0 . 7A nA7TCOCCM Oa pie onen.   on   011V OW?. CA MAIK147.1TIM rr   KUI14-11007 . !ARM 47ct_..annn   11101-4MII 14,0114
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 8 of 27
                                                               1LN: 2/27/2020 08:45.94539.60201.0602272020005793.001.001
                                                                                                —




            others ability to make a unilateral decision for M                        s welfare, which otherwise would be

            a joint decision of the parties. When a unilateral decision on a significant matter is made, the

            party making that decision shall promptly notify the other party.

                                (d)       Positive Relationships.

                                          Each parent shall use reasonable efforts to promote a positive

            relationship between M                      and the other parent. Neither parent shall undermine

            M              s relationship with the other parent, nor shall either party permit third persons to

            undermine M                    relationship with the other parent.

                               (e)       Access.

                                         1.        Parenting Access

                                                   Initially, there shall be no overnights for two weeks away from

           the Defendant Mother, unless agreed upon by the parties. The parties believe they will.be able

           to work out issues of access as M                        grows up. Plaintiff father shall have reasonable

           access to M                at Defendant Mother's home. At such time as the parties are residing in

           separate homes, they shall equally share the transportation for parenting time with M

           The parents presently intend to live in'close proximity to each other. The parties believe that

           they will be able to work out holiday parenting time. However, they agree to the following


                                                                    —8--




                                        LEVY 8 DRONEY, P.C. • LAWYERS AND COUNSELORS AT LAW
                                                                                                         zoom o-fo:annil . n   a,oio
 PriNDVirw CCIRPCIPATP e    TP14 • 74 nATTPPRilt4 cisme anon . on onv RRT . ca mown -mug rT non-bison.
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 9 of 27
                                                                           DIN: 2/27/2020 08:45.94539.60201.0602272020003793.001.001




                specific schedule as the basis for agreements, in the future:

                                                         1(a).         Christmas 2008 & 2009. Father shall visit at
                Mother's home with Mother present starting in the morning hours. In subsequent years,
                the parties shall work out details themselves.


                                              3.        Miscellaneous

                                                        (a)           The parties shall exchange all school notices, report

                cards, school pictures, extracurricular schedules, physician notes, etc. within 48 hours of

                receipt, or at the next visit.

                                                        (b)           Each parent shall refrain from scheduling events for

               M              during the other parent's parenting time.

                                                       (c)            Each parent shall keep the other informed as to all

               physician/dental/orthodontist appointments and shall provide the other with notice within

               24 hours of scheduling routine appointments.

                                                                      If either parent must bring M                            for emergency

               treatment, then that parent shall notify the other parent immediately, or as soon as possible

               after arriving at the Emergency Room or other medical facility.

                                                       (d)            The parties shall exchange home telephone numbers,



                                                                               -9,- •




                                          LEVY & DRONEV P.C. • LAWYERS AND COUNSELORS AT LAW
 ormorlyiNin   rnoorm   ATP CONITOO . 7.1 RATTCDCl1N DA OW onen   .    n    IOW Or/ • CA LOA MIOTOPJ rT ORInal-fOlia • (RAM itta-Wil   • II IRIS MA A90114
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 10 of 27
                                                   )LN: 2/27/2020 08:45.94539.60201.0502272020005293.001.001



                                                                                 {




         cell phone and pager numbers, fax numbers, residential addresses and work phone

         numbers, and shall continue to do so within 24 hours of any change.

                                         (e)      Each parent shall use their best discretion regarding

         the introduction of new adults into the lives of M               , particularly new romantic

         interests.

                                        (f)      Relocation; Each party shall give, by certified mail,

        ninety days notice to the other before any relocation beyond 50 miles of each other unless

        previously discussed by both parties.

                   9.   PROPERTY SETTLEMENT

                        1.     MARITAL HOME

                               The parties have listed the marital home for sale, and believe they

        can agree upon all aspects of a sale, including adjustment of the sales price, if necessary.

        The parties shall equally divide any net profit.from the sale, or equally pay any shortfall.

        The parties intend to pay off the following joint debts, prior to the division of any net

        profits:

                   1.   Second Mortgage — Approximately $19,000.00

                   2.   AMEX — Approximately $4,400.00


                                                       —10—




                             LEW .1 DRONEY. P.C. • LAWYERS AND COUNSELORS AT LAW
                                                                                     •   "On,   - Mani   Ina   -   01.010 Id"   0,f1.1:1
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 11 of 27
                                                                  )LN: 2/27/2020 06:45.94539.60201.0602272020005793.001.001




                        3.         Wells Fargo Credit Card — Approximately $2,400.00

                        4.         Wells Fargo Line of Credit— Approximately $2,300.00

                        5.     Home Depot — Approximately $1,900.00

                        6.     Sears — Approximately $4,500.00

                        7.           s Visa — Approximately $1,500.00

                        8.     Exxon — Approximately $1,400.00

                                          The parties intend to both remain in residence until the marital home

            is sold. They shall continue to share the payment of bills as they have historically done.

            The parties shall maintain the joint Bank of America account for this purpose. Husband

            shall pay Wife an additional $50.00 per month toward household expenses. Said payments

            shall not continue beyond two (2) years from the date of the entering of this judgment or

           shall cease upon the sale of the Wife's home in Arizona, whichever first occurs. Wife

            must notify Husband upon the sale of the Arizona home.

                    10.       CHILD SUPPORT

                              (a)        Weekly Support & Unreimbursed Expenses

                                         The Husband shall pay Guideline child support to the Wife in the

           amount of $116.00 per week. Payment shall be by check or cash. The parties shall divide


                                                                     —11—




                                       LEVY & DRONE'', P.C. • LAWYERS AND COUNSELORS AT LAW
 nn.,n,nc.0 rnoononrc   rcuxo.>n     on -rmaenki anew onAn . on   [Inv onv. VaPhAlkIrTnAl nt niin1A41AR7   • um% ivannnn •.II IRIS NO   142,4314
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 12 of 27
                                                                      3LN: 2/27/2020 06:45.94539.60201.0602272020005793.001.001




               all uninsured or unreimbursed medical and dental expenses, including but not limited to

               surgical, hospital, psychiatric, orthodontic and prescriptions incurred by or on behalf of

               M             ; with Husband paying 50% and the Wife paying 50%. The unreimbursed

              medical expense's, etcetera, will be submitted to Husband quarterly and HuSband will pay

              the amount due, in full, within fifteen (15) days of receipt. Husband's income is to be

              considered $38,000.00 and Wife's income is to be considered $44,400.00. Husband's

              disability income shall not be considered for child support purposes.

                                      (b)        Daycare Expenses

                                                 Daycare expenses shall be paid at the same 50% (Husband)/50%

             (Wife) rate.

                                      (c)        Extracurricular Activities

                                                 Any extracurricular activities, religious school, including camps,

             after-school programs, musical lessons, etc. shall be split 50%/50% between the parties.

             This provision shall be modifiable upon a showing of a substantial change in

             circumstances.

                       11.        STATE AND FEDERAL TAX EXEMPTIONS

                                  The parties shall alternate M                      for tax exemption purposes, and


                                                                          —12—




                                              LEVY & DRONE/. P.D. • LAWYERS AND COUNSELORS AT LAW
 orournsiclso rvvirove3osvc rcLeren         oarrcetoros nsov en .n   nn New oov cscnowirrrenl natt, A IWO, •   C     C onnn - n tele kif• onnvo
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 13 of 27
                                                                  0144; 2/27/2020 08:45.94539.60201.0602272020005703.001.001




              complete any necessary IRS forms to accomplish this..

                        12.       HEALTH INSURANCE

                                  The Husband shall provide health insurance as available through his

              employer for the benefit of M
                                                                  7/efif 4ff . — .75-0,06 paling  no
          ( cc )       13.       LIFE INSURANCE
                                                                 pe1040/- -3.2s-, me /0/%4..005 4- if
                                 Each party shall maintain the life insurance that is presently in place naming

             M               as irrevocable beneficiary with the other parent as the trustee, until such time as

             M               has reached the age of twenty-five, at which time the remaining insurance

             proceeds shall belong solely to M                       . Each party shall provide proof to the other that

             said life insurance is in force, upon request.

                       14.       PRIVATE SCHOOL & POST-HIGH SCHOOL EDUCATION

                                 If the parties agree to send M                    to private elementary, middle or high

             school, the parties shall share the cost equally.

                                The Court will retain jurisdiction regarding the college education expense

            issue in the future, if deemed necessary, upon motion or petition of either parent. The

            Court may issue an educational support order at a later date, pursuant to Public Act 02-128.




                                                                      —13—




                                       LEVY 8 DRONEY, P.C. • LAWYERS AND COUNSELORS AT LAW
 onionvirov onoono aro r.okrroo .7A IALCITCPC/1.1 PAM( onan • On any ART • camuunintroti rrr norm...nowt IRAM algAnnn. II !PIA tan R901/II
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 14 of 27
                                                                    3LN: 2/27/2020 08:00.94539.60201.0602272020005793:001.001




                         15.         ALIMONY

                                    Neither party shall pay alimony to the other and each understands that

              they are forever barred from ever seeking alimony.

                         16.        PERSONAL PROPERTY

                                    (a)        The Wife shall keep her motor vehicle (Yukon), and the Husband

              shall keep his vehicle (Scion).

                                    (b)       The bank accounts have all been divided to the parties' satisfaction.

                                    (c)       The Wife shall keep assets which are in her name and listed on her

              Financial Affidavit and Husband shall keep assets which are in his name and listed on his

              Financial Affidavit.

                                    (d)       Each party shall be responsible for his or her own debts listed on his

             or her Financial Affidavit.

                                    (e)       The parties shall negotiate issues of personal property. Marital items

             not agreed upon shall'be sold and the proceeds equally divided.

                                    (0        Pets. Husband shall retain ownership of both dogs.

                       17.          WAIVERS: The Wife waives any claim she may have as to any assets of the

             Husband not specifically mentioned herein which appear on his Financial Affidavit filed at the


                                                                        -14-




                                           LEVY & DRONEY, P.C. • LAWYERS AND COUNSELORS AT LAW
 Oniony/JUIN nno.2011010-r PrInun   . is nal -Tuounki faamtunfin:on Reny AR? . ournmintelni crr iutrnd•nin7   . UMW 070...annn • LI IRIS Mn R70114
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 15 of 27
                                                                   3LN: 2/27/2020 08:45.94539.60201.0602272020005793.001.001

                                        (I




              time of the dissolution. The Husband waives any claim he may have as to any assets of the

              Wife not specifically mentioned herein which appear on her Financial Affidavit filed at the

             time of the dissolution. However, neither party shall waive any claim to any undisclosed

             assets in excess of $5,000.00. In the event that it becomes necessary for either party to reopen

             the Judgment based on the discovery of such assets, the moving party shall be entitled to

             payment for all reasonable and necessary attorney's fees necessitated by such proceeding and

             shall receive fifty percent (50%) of the value of any such undisclosed assets.

                      18.       DISCOVERY:

                                (a)          The parties understand and agree that they have the right to have

             accountants, appraisers or others investigate, appraise or evaluate the others personal, business

            and/or other property. Each party has waived these rights and agrees not to take any further

            steps to have accountants, appraisers or others investigate, appraise or evaluate the other's

            personal, business and/or other property. These actions will not be taken by the parties

            themselves or through others, in connection with discovery, inspection, investigation, appraisal

            or evaluation of the other's personal, business and/or other property.

                                             Each party hereby warrants to the other that he or she is not now

            possessed of or entitled to any property of any kind or description which has not been covered


                                                                       —15—




                                        LEVY 8 DRONEY. P.C. • LAWYERS AND COUNSELORS AT LAW
  ormonwicim rnoonoart rvMrco   . L   OATTCDCrikt OAPW Innen   on nnv 027 • PAPtilltinTIVJ nr 411311111JIRR7 .   /ARM A7A.../n1111 .111PIR Kin R99,411
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 16 of 27
                                                              DIA: 2/27/2020 08:45.94539.60201.0602272020005793.001.001




         by this Agreement or disclosed in their Financial Affidavits. Any property held contrary to

         this warranty shall be divided equally. Each party further warrants that she or he has not made

         any gift or transfer, for less than adequate consideration, of any property of the parties without

         the knowledge of the other or within the past ordinary circumstances of their marriage. If it

         shall hereafter be determined that a party to this Agreement has made any such gift or transfer

         contrary to this warranty, the party making such transfer shall pay to the other party a sum

         equal to fifty percent (50%) of the fair market value of the property so transferred, as well as

        the costs and fees incurred in establishing same. The fair market value shall be determined as

        of the date of this Agreement.

                           (c)            The parties acknowledge that they have been separately advised by their

        respective attorneys that there may be certain tax consequences pertaining to this Agreement,

        that neither attorney has furnished tax advice with respect to this Agreement, that each party

        has been directed and advised to obtain independent tax advice from qualified tax accountants

        or tax counsel prior to signing this Agreement and that they have had the opportunity to do so

        and have availed themselves of that opportunity by obtaining said tax advice.

                19.        PRESERVATION OF RECORDS: For three years hereafter, each party shall

        preserve all records in that party's possession pertaining to joint federal and income tax returns


                                                                 -16-




                             .          LEVY & DRONE?, P.C. • LAWYERS AND COUNSELORS AT LAW
               4,4.   4.         4. 4                                                4-4       nnin   . Innen   'non   .   Mr,   Orie1011tl:
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 17 of 27
                                                            )LN: 2/27/2020 08:45.94539.60201.0602272020005793.001.001




             filed by the parties for all years 2005 through 2007, and such records shall be available to both

             parties in the event of a tax audit or other event or development relating to those tax returns.

                      20.      DOCUMENTS: The parties shall exchange with each other any and all

             documents necessary to calculate any present or future capital gains or any other taxes on

             properties transferred or distributed to them hereunder and will produce same within thirty

             days of request for same.

                      21.      EXECUTION OF NECESSARY INSTRUMENTS: The parties shall

            hereafter execute all instruments necessary to carry out the terms of this Agreement within

            thirty days of a reasonable request to do so.

                     22.       INCORPORATION DECREE: If a decree dissolving the marriage of the

            parties shall be made and entered, this Agreement shall be submitted to the court for approval,

            and if approved and adopted by the court, shall be embodied in such decree to perform and

            carry out all of the terms and provisions hereof; but this Agreement shall nevertheless survive

            any such decree.

                     23.      SEVERABILITY: In the event that any term, provision, and/or paragraph of

           this Agreement is hereafter held to be invalid or unenforceable, said term, provision, and/or

           paragraph shall be separated from this Agreement, and the remainder of this Agreement shall


                                                                —17—




                                  LEVY & DRONEY, P.C. • LAWYERS AND COUNSELORS AT LAW
 PONDVIEW CORPORATE CFNTFR • 74 RATTPRRCIN PARK relAn • Pet Rear AA? ramulunteltd rrr naniemsto7 • amen naannn . A wig Nn alogn
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 18 of 27
                                                   XN: 2/27/2020 08:45.94539.60201.0802272020005793.001.001




         continue and remain in full force and effect.

                 24.     NON-WAIVER AND FORMALITY FOR MODIFICATION.                                           No

         modification or waiver of any of the terms of this Agreement shall be valid unless in writing

         and executed with the same formality as this Agreement. No waiver of any breach hereof shall

         be deemed a waiver of any subsequent breach of the same of similar nature.

                25.     MISCELLANEOUS: All indemnification agreements as contained in this

        Agreement are in the nature of maintenance and support and shall be non-dischargeable in

        bankruptcy.

                26.     ENTIRE AGREEMENT: There are no representations, warranties,

        conditions, promises, or undertakings other than those set forth in this Agreement, which

        contains the entire agreement of the parties.

                27.     EXECUTION: This Agreement shall be executed in quadruplicate, each of

        which so executed shall be deemed an original and shall constitute one and the same

        Agreement.

                28.     LEGAL EXPENSES RELATED TO ENFORCEMENT: If either party

        seeks to enforce this Agreement against the other for breach or default of any of its terms, the

        breaching or defaulting party shall bear the entire legal expense of the enforcement of this


                                                       —18—




                             LEVY S DRONEY• P.C. • LAWYERS AND COUNSELORS AT LAW
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 19 of 27
                                                   )LN: 2/27/2020 08:45.94539.60201.0602272020005793.001.001




         Agreement.

                29.     CHOICE OF LAW: All matters affecting the interception of any terms,

         provisions, and/or paragraphs of this Agreement shall be governed by the laws of the State of

         Connecticut.

                30.     REPRESENTATION BY COUNSEL: At all times herein, the Husband has

         been represented by himself in connection with the negotiations and drafting of this

        Agreement, has had all terms and conditions fully explained to his satisfaction, has been fully

        advised by personal and business accountants of the tax consequences of the transfers under

        this Agreement as well as the effect of removing any assets transferred hereunder; has had an

        opportunity to request and review all financial material related to Wife's assets, income and

        liabilities and have any questions regarding same answered to his full satisfaction, and

        Husband acknowledges that he is satisfied.

                        The Wife has been represented by Attorney Robert B. Katz of Levy & Droney,

        P.C., 74 Batterson Park Road, Farmington, Connecticut in connection with the negotiations

        and drafting of this Agreement, has had all terms and conditions explained to her satisfaction,

        has been fully advised by personal and business accountants of the tax consequences of the

        transfers under this Agreement, and has had an opportunity to request and review all financial


                                                       —19—




                             LEVY & DRONEY, P.C. • LAWYERS AND COUNSELORS AT LAW
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 20 of 27
                                                      aLN: 2/27/2020 08:45.94539.60201.0602272020005793:001.001


                                                                                         )




         material related to Husband's assets, income and liabilities and have any questions regarding

         same answered to her full satisfaction, and Wife acknowledges that she is satisfied with the

        advice and representation of her counsel.

                31.     CLAIM AGAINST ESTATE: If Wife survives Husband and for any reason

        does not receive the full benefit of the terms of this Agreement, she shall have a preferred

        creditor's claim against the estate of Husband for the full amount of any sums due payable to

        her. If Husband survives Wife and for any reason does not receive the full benefit of the terms

        of this Agreement, he shall have a preferred creditor's claim against the estate of Wife for the

        fun amount of any sums due payable to him.

                32.    The Defendant's Wife's last name shall be restored to Miele.




                                                          -20-




                              LEVY & DRONEY P.C. • LAWYERS AND COUNSELORS AT LAW
                       . v n arra-rine,.  nnan . nn onv otrr CA ouwrrnu      non. A 01007 . loam a-ra innn . 111010 mn m011:1
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD     Docket 02/11/2021 Page 21 of 27
                                               08:45.94539.60201.0602272020005793.001.001
                                                               3LN: 2/27/2020



        I




                        IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals

              the date and year first above written.



              WITNESSES,                                      PLAINTIFF,




                                                              S     PHE CONLON



                                                              DEFENDANT,




                                                             LAURA MIELE-CONLON




                                                                   -21-




                                   LEVY & DRONE'', P.C. • LAWYERS AND COUNSELORS AT LAW
 PONnVIFW nnRPORATF nONTPR • 74 narrrcriArni °ace onar3. On on ,/ 1107. cnolimmerrnm nr nen, A two",   roe., ova onnn. .•.n.r
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 22 of 27
                                               JUL: 2/27/2020 08:45.94539.60201.0602272020005793.001.001




      Docket No.: FA08 401 81 26 S                                     SUPERIOR COURT

      STEPHEN CONLON                                                   JUDICIAL DISTRICT
                                                                       of NEW BRITAIN
      v.

      LAURA MIELE-CONLON                                               MAY 14, 2010



                                STIPULATION, Post Judgment


             In light of the Court's (Prestley, J.) decision not to grant the Plaintiff's Ex
      Parte Motion for the Return of the Minor Child, and the still-pending Motion for
      Modification filed by Plaintiff, the parties agree to the following terms as interim
      orders:

           1. Father shall have parenting time with the minor child, M         C
              dob      07, as follows:
                 a. Every other weekend from Thursday at 7:00pm until Monday at
                    7:00pm.
                 b. When the child is with Mother, Father can speak with the minor
                    child via webcam calls with Skype with the child three (3) times per
                    week. The parties shall work out the specific days.. If the parties
                    cannot resolve the three days between themselves, the default
                    times for the Skype webcam calls shall be every Tuesday,
                    Thursday, and Saturday at 6:00pm. Additional times for Skype
                    calls can be arranged between the parties.
                c. Mother shall be able to use Skype to speak with the child on the
                    Saturday morning at 9:00am when the child is with Father.
                    Additional times for Skype calls can be arranged between the
                    parties.

           2. To effectuate the alternate weekend parenting time, the parties shall meet
              at a mid-way point.       Wit.t. RE
                  a. The mid-way point oaft-be-OnSet4weptaeee---thetaisties-te-e-feall



                                                                            either the
                    maternal or paternal grandmother's residence(s) in Queens, New
                    York.

           3. The parties and counsel are to re-appear in court on Tuesday, June 22,
              2010.


                                                                                      FILED IN C01.17 ON   //2
                                                                                      dry-S1 N Inn—
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 23 of 27
                                       0114: 2/27/2020 08:45.94539.60201.0602272020005793.001.001




                                                     Laura Miele




                                                     Margaret ayes
      Counsel for Plaintiff                          Counsel f• r Defendant




      Approved and So Ordered,


                                     6-/z/ -/e)
      JUDGE/ Clerk            date
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD     Docket 02/11/2021 Page 24 of 27
                                              08:45.94530.60201.0602272020005793.001.001
                                               MN: 2/27/2020




      Docket No.: FA08 401 81 26 S                                               7_1FnERI012
                                                                                                     COURT
      STEPHEN CONLON                                                nc___y-_nrCfAL
                                                                       c
                                                                                'W    DISTRICT
                                                                    c              13RITAny

                                                                   cot_
      LAURA MIELE-CONLON                                                       CE-A413ER 2,
                                                                                                     2010


                       AGREEMENT re: HOLIDAYS and VACS                        Tlakivs


          A. The parties agree to the following holiday and vacation schedule:

                1. Easter and Thanksgiving.
                        a. These holidays will run from 8:00pm the night bef
                            through 8:00pm on the holiday.                       ore the holiday
                              ars.er will have Easter in odd years and Thaalcsgivalg
                        b. Moth
                            ye                                                        in even
                        c. Father will have Easter in even years and Thanksgiving in odd
                            years.



                                                                  (11:00am             11:00am
                                                                                    December 25ffin

                                                                                        and
                                                                                              Father
                         c. In odd years, Father shall have Christmas Eve Day and
                            shall have Christmas Day.                                  Mother
                         d. "Christmas Break" (11:00am on December 26th until January 2nd
                            at 5:00pm) shall be equally divided between the Parties.
                                                                                       In
                            years Father shall have the first half of Christmas Break and even
                                                                                             -
                            Mother to have the second half. In odd years Mother to
                            first half of Christmas Break and Father to have the     have the
                                                                                 second
                            The mid-point of the Christmas Break shall-be December half.
                            5:00pm.                                                   29" at

                3. Mother shall always have parenting time on Mother's Day and Father
                   shall always have parenting time on Father's Day - if the parties cann
                                                                                         ot
                   work out other accommodations to maximize the time on these Weekends
                                                                                            ,
                   the default time shall be from 9:00am to 7:00pm.


               1kt

NO* SI°


                                                                                                 t           /
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 25 of 27
                                               MN: 2/27/2020
                                                             08:45.94539.60201.0602272020005793.001.001




                    4. For any vacation involving air travel that either party intends to take with
                       the minor child, that party shall notify the other with a minimum of thirty
                       (30) day advance written notice. Said notice shall include dates of the trip;
                       flight information, and emergency contact numbers if cell phone contact
                       will not be available. All other vacations not involving air travel and
                       which will occur outside the states of New York, Pennsylvania, and
                       Connecticut shall be noticed via e-mail to the other parent fourteen (14)
                       days in advance of said trip.

                    5.. Holiday/vacation time as detailed herein shall supercede the routine
                        parenting schedule.




                                                                 Laura Miele-Conlon



          RoberlDD.Zaslow, Esq.                                  Margare ayes, Esq.
          Counsel for Plaintiff                                  Counsel or Defen




          Approved and So Ordered,
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 26 of 27
                                                 31N: 2/27/2020 08:45.94539.60201.0602272020005793.001.001




                                      STATE OF CONNECTICUT
                                    OFFICE OF THE CHIEF CLERK
                         SUPERIOR COURT, JUDICIAL DISTRICT OF NEW BRITAIN



                                         ORDER
                     JUDICIAL DISTRICT                                    COURT LOCATION          -
                     NEW BRITAIN                         20 FRANKLIN SQ., NEW BRITAIN, CT 06051
                     DOCKET NUMBER                                          NAME OF CASE
                   HHBFA0840181265                                    CONLON v CONLON
                     DATE OF HEARING                                     MOTION (if applicable)
                         12/02/2010
      Transfer of the minor child is to take place in Queens, New York on Fridays at 12 pm and
      on Sundays at 5:30pm. Once the minor child is enrolled in elementary school the time for
      the transfer of the child shall be 2.hours after school on Fridays in Queens, New York.
      The return transfer shall take place on Sunday at 5:30pm in Queens, New York.

      Parties shall alternate weeks during the child's summer vacation. The week shall begin on
      Friday at 12 noon and shall conclude 7 days later on Friday at 12 noon
      Parties may swap summer weeks if both parties agree.

      Should a holiday falls on a Monday, dad shall have the minor child until 4:30pm if it is
      dad's weekend to have the minor child.
      Should a holiday falls on a Monday, mom shall have the minor child until 4:30pm if it is
      mom's weekend to have the minor child.

     Expenses for the minor child's extra curricular activities shall be divided 50/50 between
     the parties from this day forward. This order shall not be applicable for any extra
     curricular activities that have already occurred in the summer of 2010.
     Skype orders remain in effect.
     Proposed Orders date stamped 12/02/2010 is approved.
     Motion for Contempt dated 6/8/2010 is denied.




                                                 JUDGE
                                                 (PINKUS, J.)
                                                 CLERK
                                                 JOAN FERRARO TAC

     Present in court:    c   Plai       amtiff's Atto                            fendant's Attome
Case 1:21-cv-20518-BB Document 5-6 Entered on FLSD Docket 02/11/2021 Page 27 of 27
                                                         N1N: 2/27/2020 08:45.94539.60201.0602272020005793.001.001




                                       STATE OF CONNECTICUT
                                     OFFICE OF THE CHIEF CLERIC
                          SUPERIOR COURT, JUDICIAL DISTRICT OF NEW BRITAIN



                                             ORDER
                        JUDICIAL DISTRICT                                         COURT LOCATION

                        NEW BRITAIN                            20 FRANKLIN SQ., NEW BRITAIN, CT 06051
                        DOCKET NUMBER                                       NAME OF cAs6
                      HM3FA084018126S                                   CONLON v CONLON

                        DATE OF HEARING                                          MOTION (if applicable)
                           12/02/2010
                                                                                                                      o
      Transfer of the minor child is to take place in Queens, New York on Fridays at 12 pm and on Sundays at
      5:30pm. Once the minor child is enrolled in elementary school the time for the transfer of the child shall be
      2 hours after school on Fridays in Queens; New York. The return transfer shall take place on Sunday at
      5:30pm in Queens, New York.

      Parties shall alternate weeks during the child's Summer vacation. The week shall begin on Friday at 12
      noon and shall conclude 7 days later on Friday at 12 noon
      Parties may swap summer weeks if both parties agree.

      Should a holiday falls on a Monday, dad shall have the minor child until 4:30pm if it is dad's weekend to
      have the minor child.
      Should a holiday falls on a Monday, mom shall have the minor child until 4:30pm if it is mom's weekend
      to have the minor child.

      Expenses for the minor child's extra curricular activities shall be divided 50/50 between the parties from
      this day forward. This order shall not be applicable for any extra curricular activities that have already
      occurred in the suriuner. of 2010.1
      Skype orders remain in effect.
      Proposed Orders date stamped 12/02/2010 is approved.
      Motion for Contempt dated 6/8/2010 is denied. • .

      Copy of Amended Order has been sent on December 9, 2010 to all
      appearing parties.

                                                          JUDGE
                                                          (PINKUS, J.)
                                                          CLERK
                                                          JOAN FERRARO TAC

     Present in court:                                                                   efendant's Attorn
